Citation Nr: 0935345	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for contracture of the 
right shoulder, residuals of a shell fragment wound, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for flexion 
contracture of the distal interphalangeal joint of the right 
middle finger, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left hand, currently evaluated as 
10 percent disabling.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating decision dated 
September 2005, the RO granted service connection for PTSD, 
and assigned a 10 percent evaluation.  In addition, the RO 
denied the Veteran's claim for an increased rating for his 
right shoulder, right middle finger and left hand 
disabilities.  In a January 2007 rating action, the RO 
granted service connection for bilateral hearing loss.  The 
Veteran disagrees with the evaluations assigned for each of 
his service-connected disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA Form 9 received in October 2006, the Veteran indicated 
that he wanted to testify at a hearing before a Veterans Law 
Judge at the RO.  In a statement received in December 2006, 
he clarified that he wanted a videoconference hearing.  Thus, 
remand is necessary to schedule a Board videoconference 
hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to 
schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




